MANDATE

THE STATE OF TEXAS

TO THE 83RD JUDICIAL DISTRICT COURT OF VAL VERDE COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on March 18, 2015, the cause upon appeal to
revise or reverse your judgment between

In the Interest of B.J.M. and H.J.M., Children, Appellant

V.



No. 04-14-00300-CV and Tr. Ct. No. 29724

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the trial court’s
judgment is AFFIRMED. It is ORDERED that Nichole Martin recover her
costs of this appeal from Ariel Mejia.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on May 27, 2015.

                                                            KEITH E. HOTTLE, CLERK




                                                            Cynthia A. Martinez
                                                            Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                         No. 04-14-00300-CV

                           In the Interest of B.J.M. and H.J.M., Children

                                                      v.



           (NO. 29724 IN 83RD JUDICIAL DISTRICT COURT OF VAL VERDE COUNTY)


TYPE OF FEE                  CHARGES         PAID            BY
MOTION FEE                          $10.00   E-PAID          JANIS F LONDON
MOTION FEE                          $10.00   E-PAID          CHARLES SIERRA
REPORTER'S RECORD                $3,000.00   PAID            JAN LONDON
MOTION FEE                          $10.00   E-PAID          JANIS LONDON
CLERK'S RECORD                      $30.00   PAID            JAN LONDON
REPORTER'S RECORD                    $0.00   UNKNOWN
MOTION FEE                          $10.00   E-PAID          JANIS LONSON
REPORTER'S RECORD                    $0.00   UNKNOWN
CLERK'S RECORD                    $176.00    PAID            JAN LONDON
INDIGENT                            $25.00   E-PAID          JANIS LONSON
SUPREME COURT CHAPTER 51
FEE                                $50.00    E-PAID          JANIS LONSON
FILING                            $100.00    E-PAID          JANIS LONSON
STATEWIDE EFILING FEE              $20.00    E-PAID          JANIS LONSON


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this May 27, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853